Citation Nr: 0633321	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-28 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disability.

2.  Entitlement to a compensable rating for a left knee 
disability.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a right hip 
condition.

5.  Entitlement to service connection for a left hip 
condition.

6.  Entitlement to service connection for a lower back 
disability.

7.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 2002 to 
January 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.

Since the resolution of the veteran's back, hip, and knee 
claims directly impacts the determination of whether a 10 
percent rating based upon multiple, non-compensable service-
connected disabilities is warranted, resolution of this 
matter must be deferred until the other claims are decided.

The issues of the knees, hips, and back are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The medical evidence fails to connect the veteran's current 
headaches with her time in service. 




CONCLUSION OF LAW

The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Headaches

The veteran asserted at her hearing that she struck her head 
during service, which she believes triggered the onset of a 
headache disorder.  The veteran testified that she had not 
sought treatment for her headaches since service, but that 
she would simply apply the hot and cold approach she learned 
in the military to treat any recurring headaches.  

Service medical records reflect that the veteran sought 
treatment after hitting her head on the corner of a set of 
drawers.  The doctor noted that the veteran had a mild 
contusion on her scalp (although she did not lose 
consciousness), but was released without incident and told to 
return if any symptomatology persisted.

The veteran underwent a VA examination in July 2003 in order 
to determine the etiology of her headaches.  The examiner 
recounted the veteran's in service injury in which she struck 
the right temporal region of her head on the corner of a 
drawer. The examiner also noted the subsequent treatment for 
headaches in the veteran's service medical records; and 
described that the veteran was currently having mild right-
sided headaches several times per week, which abated with the 
use of ibuprofen.  Nevertheless, the examiner found that 
while the veteran was having tension headaches, it was 
unlikely that they were related to the veteran's time in 
service.

Although the veteran believes that her headaches are the 
result of her in-service accident, she is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, her lay opinion cannot provide the requisite nexus in 
this case.

Accordingly, the medical evidence fails to show that the 
veteran's current headaches are the result of her time in 
service.  The veteran has not been diagnosed with a headache 
disorder, and no medical professional has linked any 
recurring headaches to her time in service.  Furthermore, a 
VA examiner stated that the veteran's headaches were not a 
result of her time in service.  As such, the preponderance of 
evidence is against the veteran's claim, and it is therefore 
denied

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in March 2003.  By this, and by the statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Service medical records have been obtained; and the veteran 
was provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.




ORDER

Service connection for headaches is denied.


REMAND

The veteran testified that following service she had to 
complete paperwork for her employer regarding the nature of 
her disabilities.  She also received treatment from Dr. 
Oenbrink in Tequesta, Florida for her hips, back, and knees; 
and she indicated that she was undergoing physical therapy at 
Sun Spectrum.

The veteran also testified to the effect that her knees had 
worsened bilaterally since her last VA examination.  
Accordingly, another examination is necessary to determine 
the current state of the veteran's bilateral knee disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain permission from the veteran, 
and then request:
*	Treatment records from Dr. Oenbrink 
of Tequesta, Florida;
*	Physical therapy notes from Sun 
Spectrum;
*	Any medical release/worker 
compensation documents from Head 
Start, (the veteran's employer).

2.  Obtain any VA outpatient treatment 
records.

3.  Once the following development has 
been completed, review the evidence and 
conduct any additional development which 
logically flows from any new evidence that 
is obtained.

4.  Schedule a VA examination to evaluate 
the current state of the veteran's 
bilateral knee disability.  Ensure that 
the claims folder is reviewed prior to the 
examination, and that any tests deemed 
necessary are performed.  The examiner 
should specifically discuss the range of 
motion and stability of the knees.

5.  Thereafter, readjudicate the veteran's 
claims. If any claims remain denied, 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period for response, before 
returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


